Citation Nr: 0327683	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
also claimed as nerve damage to the feet, on a direct basis 
or as residual to Agent Orange (AO) herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1966 to March 1969, including service in the 
Republic of Vietnam.  He was awarded the Combat Infantryman 
Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
peripheral neuropathy, also claimed as nerve damage to the 
feet, on a direct basis or as residual to Agent Orange (AO) 
herbicide exposure.  The claimant filed a timely Notice of 
Disagreement, and was issued a Statement of the Case in 
August 2000.  He perfected his appeal by filing his 
Substantive Appeal (VA Form 9) in August 2000, and has 
declined a hearing before an RO Hearing Officer or before the 
Board.  In his Substantive Appeal, the veteran stated that he 
was did not present his case properly, and that he was unable 
to obtain all evidence which would bear upon his case.  

REMAND

The Board has attempted to develop the evidence in this case.  
However, in Disabled American Veterans v. secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated, 
in part, the Board's development authotrity.  Accordingly, 
this case must be remanded for the following actions:

The case is Remanded to the RO for the following actions:

1.  The RO must review all of the 
evidence contained in the record, and re-
adjudicate the appeal for service 
connection for peripheral neuropathy, 
also claimed as nerve damage to the feet, 
on a direct basis or as residual to Agent 
Orange (AO) herbicide exposure, in light 
of the entire record.

2.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §  5102, 5103, 5103A, 5107 
(West 2002)], are properly applied in the 
development of this claim.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


